                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 DINA CAPITANI,                                     )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )     NO. 3:19-cv-00120
                                                    )
 WORLD OF MINIATURE BEARS,                          )
 INC., et al.,                                      )
                                                    )
         Defendants.                                )

                                               ORDER

        This case is set for a jury trial on September 1, 2020, beginning at 9:00 a.m. in Courtroom

A-859, United States Courthouse, 801 Broadway, Nashville, TN. Counsel for the parties shall

appear for a Pretrial Conference in this Court on August 21, 2020, at 3:00 p.m. All lawyers who

will participate in the trial must attend the pretrial conference. If a settlement is reached before

two business days of trial the cost of summoning the jury may be assessed against the parties.

                                       Pretrial Filing Deadlines

        Counsel shall submit a Joint Proposed Pretrial Order to the Court by August 14, 2020.

The Pretrial Order shall contain: (1) a recitation that the pleadings are amended to conform to the

Pretrial Order and that the Pretrial Order supplants the pleadings; (2) a statement of the basis for

jurisdiction in this Court; (3) a short summary of the Plaintiff's theory (no more than one page);

(4) a short summary of the Defendant's theory (no more than one page); (5) a statement of the

issues, including a designation of which issues are for the jury and which are for the Court; (6) a

succinct statement of the relief sought; (7) a summary of any anticipated evidentiary disputes; and

(8) an estimate of the anticipated length of the trial.

                                                   1




      Case 3:19-cv-00120 Document 18 Filed 07/09/19 Page 1 of 3 PageID #: 138
       The parties shall also submit to the Court, by August 14, 2020, the following:

       (1)     joint proposed jury instructions and verdict forms as follows: Counsel shall

exchange proposed jury instructions on the substantive law of this specific case and proposed

verdict forms and confer to reach agreement. Thereafter, counsel shall jointly prepare and file a

set of agreed, proposed, case specific, jury instructions and verdict forms. Each proposed jury

instruction shall include citations to supporting authorities. Counsel shall separately file any

disputed jury instructions or verdict forms. Each counsel shall email a Word/Wordperfect version

of    the    jury      instructions    and   proposed    verdict   forms    to   chambers      at

melissa_seay@tnmd.uscourts.gov.

       (2)     witness lists, except for witnesses solely for impeachment in accordance with Fed.

R. Civ. P. 26(a)(3);

       (3)     exhibit lists, except for documents solely for impeachment in accordance with Fed.

R. Civ. P. 26(a)(3), with exhibits to be numbered sequentially;

       (4)     any stipulations; and

       (5)     any expert reports.

                            Motions in Limine and Objections to Experts

       By August 7, 2020, the parties shall file any motions in limine and any motions objecting

to expert testimony. Any responses to such motions shall be filed by August 14, 2020.

                                             Discovery

       Expert witness disclosures shall be made timely, in accordance with Local Rule

39.01(c)(5)c. Supplemental responses to interrogatories, requests for production and requests for

admissions shall be made timely in accordance with Local Rule 33.01(a). Objections to the use


                                                 2




     Case 3:19-cv-00120 Document 18 Filed 07/09/19 Page 2 of 3 PageID #: 139
of a deposition at trial shall be made timely in accordance with Local Rule 39.01(c)(4). The Court

may exclude evidence, or order other sanctions, for violation of a duty or deadline to make or

supplement expert witness disclosures or discovery responses.

                                            Pretrial Conference

       Counsel shall be prepared, at the Pretrial Conference, to:

       (1)     identify and discuss undisputed facts and issues;

       (2)     discuss the status of discovery;

       (3)     preview proposed testimony;

       (4)     discuss expert testimony;

       (5)     preview proposed exhibits;

       (6)     discuss motions in limine;

       (7)     discuss proposed jury instructions and verdict forms;

       (8)     discuss settlement; and

       (9)     discuss pretrial briefs.

       IT IS SO ORDERED.


                                                      ____________________________________
                                                      WAVERLY D. CRENSHAW, JR.
                                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                  3




    Case 3:19-cv-00120 Document 18 Filed 07/09/19 Page 3 of 3 PageID #: 140
